Citation Nr: 0924023	
Decision Date: 06/25/09    Archive Date: 07/01/09

DOCKET NO.  05-00 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for hypertension.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel




INTRODUCTION

The appellant is a veteran who had recognized active service 
from June 1945 to October 1945 and from May 1946 to March 
1949.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Manila RO.  In January 2008, the case was remanded for 
additional development.  

The July 2004 rating decision denied service connection for 
hypertension and ulcer disease.  The Veteran's August 2004 
notice of disagreement did not specify the determinations 
with which he disagreed.  In a subsequent statement, he 
clarified he was disagreeing only with the RO's denial of 
service connection for hypertension, and an appeal in the 
matter of service connection for ulcer disease was not 
developed.  The Board notes, however, that in February 2008 
and June 2008 letters, the Veteran requested updates 
regarding his claims for "hypertension and ulcer disease."  
These communications are referred to the RO for clarification 
(i.e., whether the Veteran is seeking to reopen a claim of 
service connection for ulcer disease), and any appropriate 
action.   

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The evidence of record reasonably establishes that 
hypertension was first manifested in service; there is no 
evidence showing that the Veteran's current hypertension is 
due to clearly attributable intercurrent causes.


CONCLUSION OF LAW

Service connection for hypertension is warranted.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 
(2008).
REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Inasmuch as this decision grants the appellant's claim, there 
is no reason to belabor the impact of the VCAA on this 
matter, since any error in notice timing or content is 
harmless.  Accordingly, the Board will address the merits of 
the claim. 

B.	Legal Criteria, Factual Background, and Analysis

A certification from the National Personnel Records Center 
(NPRC) in St. Louis, Missouri, reflects that the Veteran's 
service records were apparently in large part destroyed by a 
fire at the facility storing such records; therefore, VA has 
a heightened duty to assist him in developing his claim.  
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  This duty 
includes a search for alternate medical records, as well as a 
heightened obligation on the Board's part to explain its 
findings and conclusions, and carefully consider the benefit-
of-the-doubt rule.  See Cromer v. Nicholson, 19 Vet. App. 215 
(2005).  

The record reflects that the RO was able to obtain (and 
associate with the claims folder) several of the Veteran's 
service records from his first period of active service, from 
June 1945 to October 1945, including an October 1945 physical 
examination report.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection also may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  
For certain chronic diseases (including hypertension), 
service connection may be established on a presumptive basis 
if they are manifested to a compensable degree in a specified 
period of time postservice (one year for hypertension). 
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Hickson v. West, 12 
Vet. App. 247 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and an evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). 

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

The record reflects that on October 1945 service separation 
physical examination, the Veteran was found "physically 
disqualified for service in the Army of the Philippines by 
reason of hypertension."  

As noted, the Veteran's service treatment records from his 
second period of active service, from May 1946 to March 1949, 
are unavailable due to a 1973 fire at the NPRC.  In an effort 
to demonstrate that he was treated for hypertension both 
during his second period of active service and immediately 
thereafter, the Veteran submitted the following medical 
certificates from his alleged physicians: Dr. P.E., dated in 
October 1946; Dr. L.D.S., dated in November 1946; Dr. R.G.M., 
dated in February 1947; Dr. D.V.D., dated in April 1951; and 
Dr. P.P.R., dated in September 1958.  The RO determined that 
none of these persons was included in the list of registered 
physicians in the Philippines according to the Professional 
Regulatory Commission.  In addition, Drs. P.E. and L.D.S. 
used physician license numbers that belonged to other 
physicians.  Because it is not shown that the certificate 
providers are recognized medical professionals, the 
certificates are not competent evidence as to medical 
questions; the fact that the certificate providers have 
misrepresented their identities raise credibility issues as 
to the content of the certificates.

Postservice treatment records show that the Veteran has 
hypertension.  A January 2003 medical certificate from Dr. 
M.B.R. provides a diagnosis of hypertensive cardiovascular 
disease.  A September 2003 in-patient treatment record from 
Dr. A.B.D. shows the Veteran was treated for, "Hypertension 
Stage II, poor control."  In a February 2008 certification, 
Dr. A.B.D. states that the Veteran has been under his medical 
care and attention since July 2005, and that the Veteran is 
currently being treated for several medical conditions, 
including hypertensive cardiovascular disease.

The United States Court of Appeals for the Federal Circuit 
has held that when a chronic disease is shown as such in 
service (or within the presumptive period under 38 C.F.R. 
§ 3.307) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service-connected, unless 
clearly attributable to intercurrent causes.  The plain 
language of 38 C.F.R. § 3.303(b) establishes a presumption of 
service connection (rebuttable only by "clearly attributable 
intercurrent causes") for a chronic disease which manifests 
during service and then again "at any later date, however 
remote."  Groves v. Peake, 524 F.3d 1306 (Fed. Cir. 2008).

There is no evidence that the Veteran had hypertension prior 
to service; such chronic disability was first diagnosed 
during his first period of active duty service (specifically, 
it was noted on October 1945 physical examination that the 
Veteran was "unfit" for service due to hypertension).  The 
record also shows postservice diagnoses of hypertension with 
no attribution to a clearly intercurrent cause.

The "presumption of service connection" to which the 
Veteran is entitled (see Groves, supra) is not rebutted.  
Accordingly, service connection for hypertension is 
warranted.


ORDER

Service connection for hypertension is granted.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


